Skinner, J., dissenting. Judgment was obtained against Shores in Madison Circuit Court; on the 30th day of December, 1841, execution issued to the sheriff of St. Clair county, and was, on the 8th day of January, 1842, levied on the land in controversy as the property of Shores. No certificate of this levy was filed in the recorder’s office of St. Clair county, where the land levied upon is situated. On the 30th day of November, 1842, a venditioni exponas execution issued, under which the land was sold, and the sheriff, on the 24th day of September, 1847, executed a deed to the plaintiff, as assignee of the purchaser. On the 7th day of February, 1843, a duplicate of the certificate of purchase was filed by the sheriff in the recorder’s office of St. Clair county, but the same was not recorded. The defendant claimed title by deed from Shores, dated the 20th of October, 1843, and recorded the 23rd of the same month. The defendant, being a bona fide purchaser without actual notice, must take the title, unless he is affected by some lien of the judgment, execution, levy, or sale, or by constructive notice from the filing in the recorder’s office, of the duplicate of the certificate of purchase; and in my opinion no lien was created by either of them upon the land, nor would the defendant be constructively charged with notice of either execution, levy or sale. The judgment of the Madison Circuit Court was no lien upon land in St. Clair county, and no certificate of the levy was filed in the recorder’s office of the county where the land is situated. The act of 26th February, 1841, entitled “ An act to enable purchasers of real estate to ascertain whether the same is free from encumbrances, and to prevent secret liens of attachments and executions,” and now in force, requires the sheriff to whom execution from a foreign county is directed, upon levy of the same on land, to file a certificate of such levy in the recorder’s office of the county where the land lies; and declares that, “ until the filing of such certificate, such levy shall not take effect as to creditors or bona fide purchasers without notice.” This act requires the recorder to file the certificate of levy, and to record the same in a book to be kept for that purpose. The execution, levy, sale, and filing in the recorder’s office, by the sheriff, of a duplicate of the certificate of purchase, created no lien on the land, nor were they, or any of them, constructive notice to the defendant, who, before the execution of the sheriff’s deed, purchased of the execution debtor. As to the defendant, the levy did not take effect, and the subséquent proceedings under the execution, prior to his purchase, and without actual notice, did not affect his title under the execution debtor. The act concerning judgments and executions, approved January 17,1825, required sheriffs, on sale of lands under execution, “ within ten days from such sale to file in the office of the clerk of the county a duplicate of such certificate ” of purchase, and provided that “ such certificate, or a certified copy thereof, should be taken and deemed evidence of the facts therein contained.” The act of February 19th, 1841, amendatory of the act of 1825, and now in force in this respect, provides that “ the duplicate copy of the certificate of purchase required by the act to which this is an amendment, to be filed in the office of the clerk of the county, shall in all cases hereafter be filed in the office of the recorder of the county in which the lands so sold under execution shall be situated.” This duplicate certificate of purchase the law requires to be so filed in all cases of sale of lands under execution. It is not filed for record, nor is it contemplated that it should be recorded. It constitutes no constructive notice. Its objects are to add to the security of the purchaser as evidence of his purchase, in case of loss of the original; to afford a certain means of ascertaining the purchaser; and to enable the debtor to redeem by paying the redemption money to such purchaser. See Real Estate Statutes 332, Secs. 10 and 11; ibid. 340, Sec. 4; ibid. 448, 449. I think the intention of the act of February 26th, 1841, was, as its title indicates, “ to prevent secret liens of attachments and executions,” and that, where the execution comes from a foreign county and is levied on land, neither the execution, levy or sale, nor the filing of the duplicate of the certificate of purchase in the recorder’s office by the sheriff, under the statute, will affect bona fide purchasers without notice, until the filing of the certificate of levy required by that act. I thereupon dissent from the opinion of the majority of the court upon this question.